Citation Nr: 1448413	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims.

In June 2014, the Veteran presented sworn testimony during a personal hearing in Cleveland, Ohio, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

At the June 2014 hearing, the Veteran submitted additional evidence directly to the Board.  At that time, he made a waiver of local consideration of this evidence on the record.  The waiver is documented in the Board hearing transcript, which is contained in the claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board notes that the Veteran was previously represented by Mr. David L. Huffman, Jr., Esq.  However, in August 2014, VA revoked Mr. Huffman's authority to represent VA claimants.  The Veteran was informed of this action in correspondence from the Board dated in September 2014, at which time he was notified that Mr. Huffman could no longer be recognized as his representative, and was advised of his options regarding representation.  Since that time, the Veteran has not elected to appoint a new representative.

As will be discussed below, the issue of entitlement to service connection for an acquired psychiatric disorder is being reopened herein.  The underlying service connection claim, as well as, the claims of entitlement to service connection for a low back disability, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In an unappealed May 1999 Board decision, the RO denied the Veteran's original claim of entitlement to service connection for PTSD.

2.  Additional evidence received since the May 1999 Board decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A May 1999 Board decision, which denied a claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. §§ 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the May 1999 Board decision is new and material as to the issue of service connection for an acquired psychiatric disorder to include PTSD, and claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

With respect to the acquired psychiatric disorder claim, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issues of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder, no further discussion of the VCAA requirements is required with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).



II.  Claim to Reopen

In a September 1996 rating decision, the RO denied the Veteran's claim of service connection for PTSD.  He disagreed with the denial and filed a timely substantive appeal.  In a May 1999 Board decision, the Veteran's claim was denied because there was no credible supporting evidence that the claimed in-service stressor actually occurred.  The Veteran did not appeal that denial and the decision became final.  See 38 U.S.C.A. § 7104.

A decision of the Board becomes final and binding and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.

Here, the relevant evidence of record at the time of the May 1999 Board decision consisted of service treatment records (STRs), VA and private treatment records, the Veteran's statements, a Department of the Army letter, the Veteran's Enlisted Qualification Record (DA Form 20), and Army operational reports from the 557th Light Maintenance Company.

The Veteran's STRs were pertinently absent any documentation of in-service psychological complaints or treatment.  Notably, however, the May 1971 separation examination documented the Veteran's report that his "nervous system" had changed since his last examination.  The Veteran's service personnel records confirmed that he served in the Republic of Vietnam from April 1970 to May 1971.  His enlisted qualification record (DA Form 20) indicated that he was assigned as a stock control and accounting specialist in the 557th Light Maintenance Company.  Army operational reports showed that the 557th Light Maintenance Company was attached to the 69th Maintenance Battalion (GM), deployed at various locations around Cam Rahn Bay.  This appeared nominally consistent with the Veteran's report of having assisted in the delivery of supplies to LSAs.

Private treatment records documented a diagnosis of anxiety disorder in January 1990 and treatment for depression in October 1994.  VA treatment records showed a provisional diagnosis of PTSD in November 1996.  In a September 1997 letter, the Veteran's VA treatment provider, Dr. J.H.K., indicated that the Veteran was receiving treatment for PTSD and depression.  A June 1997 VA examiner diagnosed the Veteran with alcohol dependence in remission and concluded, "I do not see any evidence that this Veteran has been exposed to stressors severe enough to have resulted in PTSD."
In a December 1996 statement, the Veteran identified his in-service stressors as performing guard duty at the 'tank farm' and being involved in a small plane crash, which involved no serious injuries.

Accordingly, at the time of the last final denial of the Veteran's service connection claim, there was insufficient evidence to corroborate his claimed in-service stressor.  Thus, the Board denied the Veteran's claim of entitlement to service connection for PTSD in the May 1999 decision.  The Veteran did not appeal the Board's decision, and the denial became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

Relevant evidence received since the May 1999 rating decision consists of VA and private treatment records, Social Security Administration (SSA) records, a private psychological assessment dated November 2010, an undated newspaper article, and personal statements of the Veteran.

In the February 2010 claim to reopen, the Veteran reasserted his contention that he developed an acquired psychiatric disorder as a result of his service in the Republic of Vietnam.  Notably, he additionally contended that he feared for his life and the lives of others when he was in the vicinity of explosions and incoming enemy fire.  See, e.g., the Board hearing transcript dated June 2014; see also the VA treatment record dated September 2011.

In a November 2010 psychological assessment, Dr. W.C. confirmed diagnoses of PTSD and MDD.  To that end, Dr. W.C. indicated that these diagnoses were based, in part, on the Veteran's assertion that, during his Vietnam service, he "thought his life was in danger, he thought the life of someone else was in danger, and he felt helpless and terrified."

Crucially, the medical evidence documenting the Veteran's new claimed in-service stressors as well as the November 2010 psychological assessment relating the current PTSD and major depressive disorder (MDD) diagnoses with the claimed stressor are new, as this evidence was not of record at the time of the last final denial.  This evidence is also material because it relates to unestablished facts necessary to substantiate the claim.  As a result, the Board finds that the newly added evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  Accordingly, the claim of service connection for an acquired psychiatric disorder to include PTSD is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence sufficient to reopen a claim of service connection for an acquired psychiatric disorder to include PTSD having been received, the appeal is granted to this extent.


REMAND

The Veteran asserts that he suffers from an acquired psychiatric disorder to include PTSD, a low back disability, bilateral hearing loss, and tinnitus as a result of his service in the Republic of Vietnam.  See, e.g., the Board hearing transcript dated June 2014.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  After having considered the matter, and for reasons expressed immediately below, the Board finds that further development is required before the claims may be finally adjudicated.

With respect to the claimed acquired psychiatric disorder to include PTSD, the Veteran has asserted multiple in-service stressors including involvement in a small plane crash, performing guard duty, and fear of hostile military activity.  See, e.g., the June 2014 Board hearing transcript, pgs. 2-12.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The regulation further requires the diagnosis to be in conformance with Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  See 38 C.F.R. §§ 3.304(f); 4.125(a) (2013).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In any event, and in this regard, the Board notes that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where:  1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  As such, they are applicable to this case.

As indicated above, the Veteran submitted a November 2010 psychological assessment from Dr. W.C. which documented current diagnoses of PTSD and MDD.  Although Dr. W.C. indicated that these diagnoses were based, in part, on the Veteran's assertion that during his Vietnam service he "thought his life was in danger, he thought the life of someone else was in danger, and he felt helpless and terrified," it is unclear from the assessment report whether this fear was based upon the uncorroborated small plane crash stressor or based upon the Veteran's more recent contention of fear of hostile military activity.

As such, this claim presents certain medical questions concerning nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Upon remand, the Veteran should therefore be afforded a VA examination to address the outstanding questions of nexus pertaining to the pending claim.

As to the low back disability claim, the Veteran has asserted that he developed low back pain during his military service as a result of a small plane crash.  See the Board hearing transcript, pgs. 19, 23-24.  Although there is little evidence of record to support his contentions concerning the plane crash, the Veteran is competent to report experiencing low back pain during his military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  Moreover, private treatment records document treatment for low back pain in March 1984 and February 1988, with a lumbosacral strain diagnosed in April 1996.  VA treatment records confirm a current diagnosis of herniated disc of the lumbar spine with chronic low back pain.  See, e.g., the VA treatment records dated March 2000 and February 2001.

With respect to the claimed bilateral hearing loss and tinnitus, the Veteran argues that he experiences these disabilities as a result of military noise exposure.  Specifically, he reported that he was routinely exposed to airplane and tank noise in the performance of his military occupational specialty (MOS).  As indicated above, the Veteran's enlisted qualification record (DA Form 20) indicated that he was assigned as a stock control and accounting specialist in the 557th Light Maintenance Company, which was attached to the 69th Maintenance Battalion (GM), deployed at various locations around Cam Rahn Bay.  As such, the Board does not dispute that the Veteran's contentions of routine exposure to airplane noise while delivered supplies to LSAs in the performance of his MOS.  Post-service treatment records document the Veteran's report of occasional hearing difficulties.  See, e.g., the VA treatment record dated November 1996.  Moreover, the Veteran testified concerning his current hearing loss and tinnitus symptoms at the June 2014 Board hearing. 

Accordingly, there remain questions as to current diagnoses and etiology of the claimed low back, hearing loss, and tinnitus disabilities.  The Board notes that the Veteran has not been afforded a VA examination with respect to the disabilities at issue.  A remand for appropriate VA examinations should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Accordingly, upon remand, the Veteran should be afforded a VA examination to address the outstanding questions of diagnoses and nexus pertaining to the low back disability, hearing loss, and tinnitus claims.
Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since April 2012.  All such available documents should be associated with the claims file.

2. Thereafter, arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature, and etiology of any current chronic psychiatric disorder to include PTSD, MDD, and anxiety disorder.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

(a)  The examiner should either diagnose PTSD or rule it out as a diagnosis.  The examiner should document all other current psychiatric diagnoses.

(b)  If the examiner diagnoses the Veteran with PTSD, the examiner should indicate whether it is at least as likely as not that the Veteran's currently diagnosed PTSD is due to the claimed in-service stressors.  The examiner should also opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's reported fear of hostile military activity is adequate to support a diagnosis of PTSD as set out under DSM IV, and whether the Veteran's symptoms are related to his claimed stressor(s).

(c)  In addition, the VA examiner should render an opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder to include MDD and anxiety disorder, had its(their) clinical onset in service or is(are) otherwise related to the Veteran's military service.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of his psychiatric symptoms since service.

The examiner should provide a complete rationale for any opinion given, including discussion of any evidence contrary to the opinion arrived at by the examiner.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed low back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military low back symptomatology.

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current low back disability had its clinical onset during the Veteran's active duty or is otherwise related to such service.
The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4. Then, schedule the Veteran for a VA audiological examination to determine the etiology of his currently diagnosed bilateral hearing loss and tinnitus.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner.  All necessary studies, including audiological testing, should be performed.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner should obtain a complete history of the Veteran's audiological complaints.  The examiner should either diagnose or rule out tinnitus.

The examiner should then opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed bilateral hearing loss and/or tinnitus had its(their) onset in service or is(are) otherwise related to the Veteran's military service, to include the conceded in-service noise exposure.

The examiner should also address the Veteran's lay testimony regarding his hearing acuity and tinnitus symptomatology during service and continuing thereafter.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

5. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


